Citation Nr: 1806841	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  14-12 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida 


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left femoral neck fracture, status post open reduction and internal fixation with residual pain.

2.  Entitlement to an initial rating in excess of 10 percent for right hip strain.

3.  Entitlement to service connection for residuals of bilateral hernia surgery as secondary to the service-connected left femoral neck fracture.

4.  Entitlement to service connection for a bilateral heel disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from June 2001 to March 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision letter of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 


FINDING OF FACT

On September 5, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal is requested as to all issues.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal on all issues by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed as to all issues.


ORDER

The appeal as to the issue of entitlement to a rating in excess of 20 percent for left femoral neck fracture, status post open reduction and internal fixation with residual pain, is dismissed.

The appeal as to the issue of entitlement to an initial rating in excess of 10 percent for right hip strain is dismissed.

The appeal as to the issue of entitlement to service connection for residuals of bilateral hernia surgery as secondary to the service-connected left femoral neck fracture is dismissed.

The appeal as to the issue of entitlement to service connection for a bilateral heel disability is dismissed.





____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


